DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the following communication: a response to a restriction/election filed on 02/19/2021 where: 
Applicants elects to prosecute Species I (claims 1-7) drawn to a method for implementing a policy-based printing. Election of Species I is made without traverse. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lim (US 2007/0156659) and further in view of Hamada (US 2007/0229874).


Regarding claim 1, Lim teaches: A method for implementing policy-based printing (see fig. 17, [0016, 0049]), the method comprising: 
applying a policy to determine whether to allow a document to be printed from a private server, wherein a request to print the document is received from a public server (0049, 0051, 0060, 0071], An embodiment of the invention centrally manages policies or rules pertaining to the controlling of access to and usage of information including documents. While in one embodiment, communication network 124 is the Internet, in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Client systems 113, 116, and 119 enable users to access and query information stored by server system 122. For example, if an application is word processing software, then information usage includes creating a file, opening a file, saving a file, saving a document as a different file, exporting or converting a file to a different format, printing a file);  
determining that a parameter for a current period as set forth in the policy denies the document to be printed ([0116], policy enforcement activity for a given period of time. And [0129], A file server 

Lim does not explicitly teach: compiling usage information associated with the parameter from a previous period from a ledger on the private server; 
determining a carryover usage based on the usage information for the previous period; 
determining whether to allow the document to be printed according to the policy and the carryover usage; and 
updating the ledger with the carryover usage. 

However, Hamada teaches: compiling usage information associated with the parameter from a previous period from a ledger on the private server (see figs. 11 and 12, [0178], In step S1204, using the user ID of these three arguments first, the CPU 301 calculates a remaining printable page count (printable page count) by the user having that user ID);  
determining a carryover usage based on the usage information for the previous period (see figs. 11 and 12, [0180], The CPU 301 checks in step S1205 if the printable page count calculated in step S1204 is large enough to print the job to be currently printed. More specifically, the CPU 301 refers to the predicted print page count of the arguments of the event acquired in step S1202, and checks if that value is equal to or smaller than the printable page count calculated in step 51204); 
determining whether to allow the document to be printed according to the policy and the carryover usage (see figs. 11 and 12, [0181], If the printable page count is large enough to print the job to be currently printed (YES in step S1205), the process advances to step S1206.); and  






The motivation for the combination is that Lim and Hamada are in the same field of endeavor, namely method for policy based document printing. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim to include compiling usage information associated with the parameter from a previous period from a ledger on the private server; determining a carryover usage based on the usage information for the previous period; determining whether to allow the document to be printed according to the policy and the carryover usage; and updating the ledger with the carryover usage as taught by Hamada. The motivation/suggestion would have been to further enhance/improve the method for policy based printing of document since doing so would allow for record keeping/policy enforcement of the print job in case a user exceeds/abuse the amount of supplies that was allotted to the user.   

Regarding claim 2, Lim and Hamada teach: The method of claim 1, further comprising determining the private server at the public server using an email address for a user (Lim, 0367. There may be a recipient policy component. A recipient may include users, user groups, e-mail addresses).

Regarding claim 3, Lim and Hamada teach: The method of claim 1, further comprising initializing a protocol connection between the public server and the private server (Lim, [0049], These communication protocols may include TCP/IP, HTTP protocols, wireless application protocol (WAP), vendor-specific protocols, customized protocols, and others. While in one embodiment, communication network 124 is the Internet, in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like).


Regarding claim 4, Lim and Hamada teach: The method of claim 1, further comprising determining that the parameter denies the document to be printed according to the carryover usage (Hamada, figs. 11 and 12 and [0190], In step S1212, the CPU 301 controls the NIC 308 to communicate with the ticket issuing server 102 and notifies the server 102 that printing is disabled due to the insufficient printable page count.).

Regarding claim 5, Lim and Hamada teach: The method of claim 4, further comprising compiling usage information associated with the parameter for a subsequent period (Hamada, figs. 11 and 12, [0188-0195], In step S1214, the CPU 301 executes a process for reflecting the process amount about the printed page count notified from the counting client 105 to the process amount data held by the counting server 106. More specifically, the CPU 301 adds the process amount about the printed page count notified from the counting client 105 to the process amount value so far stored in the column 1102 or 1103, and stores the sum in the column 1102 or 1103 as a new process amount value.).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675